DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/6/2021 has been entered.
Response to Amendment
This office action is responsive to the amendment filed on 8/6/2021. As directed by the amendment: claims 1 and 13 have been amended; claims 6-7 have been cancelled; and no claims have been added. Thus, claims 1, 4-5, and 8-25 are presently pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-5, and 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the difference between the first angle of inclination and the second angle of inclination is at least 20%”, however it is unclear how this is possible. The difference between two numbers results in a scalar value, therefore it is impossible for it to be a percentage. For purposes of examination, the Examiner will interpret the claim as being an angular difference of at least 20$ is provided between the first and second angles of inclination.
Dependent claims are rejected by virtue of their dependency on the independent claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Doyle et al. (US Patent 5,752,942 A) in view of Kinast et al. (US Publication 2006/0276759 A1) further in view of Iwase et al. (US Publication 2014/0296797 A1).
Regarding claim 1, Doyle discloses a needle (10), comprising: 
a cannula (11) having a proximal end (14), a distal end (End where 36 is located), a longitudinal axis (18) extending between the proximal and distal ends (Col 3, lines 42-43), an elongate lumen  (16) extending axially therethrough along the longitudinal axis (Col 3, lines 42-43), and a multi-beveled point (20) at the distal end (Fig. 1), 
wherein the multi-beveled point includes a proximal bevel (30), a pair of intermediate bevels (32a, 32b), and a pair of distal bevels (34a, 34b), the proximal bevel being formed at a first angle of inclination (30Ω) relative to the longitudinal axis (Cols 3-4, lines 66-2), the pair of intermediate bevels being formed at a second angle of inclination (32Ω) relative to the longitudinal axis (Col 4, lines 16-20), and the pair of distal bevels being formed at a third angle of inclination (34Ω) and having angles of rotation relative to a vertical axis which differ from one another (Col 4, lines 21-26), wherein the difference between the first angle of inclination and the second angle of inclination is at least 20% (Col 4, lines 40-42, if the angles of inclination were 8° and 10°, the percentage difference between the angles would be at least 20%), the proximal bevel and pair of intermediate bevels having a pair of transverse edges (31) therebetween, and the pair of intermediate bevels and the pair of distal bevels having first and second smooth transition zones (38a, 38b) therebetween, and the pair of distal bevels having a third smooth transition zone (Transition zone between 34a and 34b, essentially what 36 is pointing to in Fig. 2) therebetween; 
Doyle is silent regarding 
wherein at least one smooth peripheral transition zone is formed between the proximal bevel, the pair of intermediate bevels, and the pair of distal bevels and an inner surface of the needle defining the lumen, between the proximal bevel, the pair of intermediate bevels, and the pair of distal bevels and an outer surface of the cannula, or both; and 
wherein at least one of the first, second, or third smooth transition zones is rounded.
Kinast teaches a needle (1), comprising: 
a cannula (1) having a proximal end (End away from 9), a distal end (End towards 9), a longitudinal axis (5) extending between the proximal and distal ends (Fig. 1), an elongate lumen (Interior of 1) extending axially therethrough along the longitudinal axis (Fig. 1), and a point (3) at the distal end (Fig. 1), 
wherein at least one smooth peripheral transition zone (19, 21) is formed between a surface of the point and an inner surface of the needle defining the lumen (Fig. 2), between the surface of the point and an outer surface of the cannula (Fig. 2), or both; and 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the needle of Doyle to incorporate the teachings of Kinast to incorporate at least one smooth peripheral transition zone is formed between a surface of the point and an inner surface of the needle defining the lumen, between the surface of the point and an outer surface of the cannula, or both in order to ensure that, after the initial penetration, the pointed end will push the membrane material away rather than cutting the membrane material when the membrane is penetrated (Paragraph [0040], lines 6-9). The modification of the Doyle in view of Kinast would teach at least one smooth peripheral transition zone is formed between the proximal bevel, the pair of intermediate bevels, and the pair of distal bevels and an inner surface of the needle defining the lumen, between the proximal bevel, the pair of intermediate bevels, and the pair of distal bevels and an outer surface of the cannula, or both (because Kinast teaches wherein at least one smooth peripheral transition zone is formed between a surface of the point and an inner surface of the needle defining the lumen, between the surface of the point and an outer surface of the cannula, or both, therefore an entire surface of the multi-beveled point of Doyle would include the proximal bevel, the pair of intermediate bevels, and the pair of distal bevels).
Doyle in view of Kinast are silent regarding
wherein at least one of the first, second, or third smooth transition zones is rounded.
Iwase teaches a needle (1), comprising: 
a cannula (1) having a proximal end (End away 1A), a distal end (End towards 1A), an elongate lumen (Interior of 1), and a multi-beveled point (1A) at the distal end (Figs. 1-3), 
wherein the multi-beveled point includes a first bevel (2’) and a second bevel (4), 
the first bevel and second bevel having first and second smooth transition zones (6) therebetween (Paragraph [0024]),
wherein the first and second smooth transition zones are rounded (Paragraph [0024]). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the first and second smooth transition zones of Doyle to incorporate the teachings of Iwase to incorporate being rounded in order to reduce puncture resistance when puncturing the distal end part of the needle into a patient (Paragraph [0043]).
Regarding claim 4, Doyle in view of Kinast further in view of Iwase disclose the needle of Claim 1, wherein a difference of at least 1 degree is provided between the first and second angles of inclination (Col 4, lines 40-42, Doyle). 
Regarding claim 5, Doyle in view of Kinast further in view of Iwase disclose the needle of Claim 1, wherein a difference of at least 2 degrees is provided between the first and second angles of inclination (Col 4, lines 40-42, Doyle).  
Regarding claim 8, Doyle in view of Kinast further in view of Iwase disclose the needle of Claim 1, wherein the proximal bevel forms a continuous flat surface (Figs. 1-2, Doyle).  
Regarding claim 9, Doyle in view of Kinast further in view of Iwase disclose the needle of Claim 8, wherein the multi-beveled point forms an elongated distal opening (22, Doyle) in communication with the lumen (Col 3, lines 40-42, Doyle), and wherein the proximal bevel extends longitudinally from a proximal-most part of the multi-beveled point continuously along opposing elongated sides of the multi-beveled point (Fig. 2, Doyle).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Doyle et al. (US Patent 5,752,942 A) in view of Kinast et al. (US Publication 2006/0276759 A1) further in view of Iwase et al. (US Publication 2014/0296797 A1) further in view of Saito et al. (US Patent 5,820,609 A).
Regarding claim 10, Doyle in view of Kinast further in view of Iwase disclose the needle of Claim 9, but are silent regarding wherein the multi-beveled point has an overall axial length and the proximal bevel has an axial length that is at least half the overall axial length of the multi-beveled point.
Saito teaches a needle (1), comprising:  	a cannula (1) having a multi-beveled point (3, 5, 6, 7, 12) at a distal end (Figs. 1-3),  	wherein the multi-beveled point has an overall axial length (L2) and a proximal bevel (3) has an axial length (L2 minus L3) that is at least half the overall axial length of the multi-beveled point (Col 19, lines 33-34).  	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the multi-beveled point of Doyle in view of Kinast further in view of Iwase to incorporate the teachings of Saito to incorporate the proximal bevel has an axial length that is at least half the overall axial length of the multi-beveled point in order to have a low insertion resistance and thereby at the time of execution of injection or the like, a patient or the like gets less hurt in blood vessels and the like at the injection part and feels less pain in the injection part (Col 19, lines 51-56). 
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Doyle et al. (US Patent 5,752,942 A) in view of Kinast et al. (US Publication 2006/0276759 A1) further in view of Iwase et al. (US Publication 2014/0296797 A1) further in view of West et al. (US Publication 2001/0014792 A1).
Regarding claim 11, Doyle in view of Kinast further in view of Iwase disclose the needle of Claim 1, but are silent regarding in combination with a hub to which the needle is affixed, forming a pen needle for replaceable use with an injector pen.
West teaches a needle (103) in combination with a hub (102) to which the needle is affixed (Fig. 3), forming a pen needle (100) for replaceable use with an injector pen (1, Paragraphs [0009], and [0023]-[0024], Fig. 4).    	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the needle of Doyle in view of Kinast further in view of Iwase to incorporate the teachings of West to incorporate being in combination with a hub to which the needle is affixed, forming a pen needle for replaceable use with an injector pen in order to allow for a self-administered medication delivery pen (Paragraph [0007], lines 1-2).
Regarding claim 12, Doyle in view of Kinast further in view of Iwase further in view of West disclose the pen needle of Claim 11, but Doyle in view of Kinast further in view of Iwase are silent regarding in combination with the injector pen.
West teaches a needle (103) in combination with a hub (102) to which the needle is affixed (Fig. 3), forming a pen needle (100) for replaceable use with an injector pen (1, Paragraphs [0009], and [0023]-[0024], Fig. 4) in combination with the injection pen (1, Paragraphs [0009], and [0023]-[0024], Fig. 4). 	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the needle in combination with the hub of Doyle in view of Kinast further in view of Iwase further in view of West to incorporate the teachings of West to incorporate being in combination with the injector pen in order to allow for a self-administered medication delivery pen (Paragraph [0007], lines 1-2).
Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Doyle et al. (US Patent 5,752,942 A) in view of De Luca (US Patent 3,308,822 A) further in view of Kinast et al. (US Publication 2006/0276759 A1).
Regarding claim 21, Doyle discloses a needle (10) comprising a cannula (11) defining a lumen  (16) therein and a sharp multi-bevel tip (20), the sharp multi-bevel tip comprising at least one proximal bevel (30) and at least one distal bevel (34a, 34b), the proximal and distal bevels being formed at a first rotational orientation (Col 4, lines 5-9 and Col 4, lines 21-26) and at differing angles of inclination (Cols 3-4, lines 66-4, Col 4, lines 21-26, Col 4, lines 40-42, and Col 4, lines 64-66).
wherein at least one rounded transverse transition zone (31) is formed between the at least one proximal bevel and the at least one distal bevel (Fig. 3).  
Doyle is silent regarding
the sharp multi-bevel tip further comprising a back bevel formed at a different second rotational orientation relative to the distal bevel, 
wherein at least one smooth peripheral transition zone is formed between the proximal and distal bevels and an inner surface of the needle defining the lumen, between the proximal and distal bevels and an outer surface of the cannula, or both.
De Luca teaches a needle (10) comprising a cannula (10,) defining a lumen (Interior of 10) therein and a sharp multi-bevel tip (Figs. 8-11), the sharp multi-bevel tip comprising at least one proximal bevel (12) and at least one distal bevel (13, 16), the sharp multi-bevel tip further comprising a back bevel (21, 22) formed at a different second rotational orientation relative to the distal bevel (Figs. 6-11).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the sharp multi-tip bevel of Doyle to incorporate the teachings of DeLuca to incorporate a back bevel formed at a different second rotational orientation relative to the distal bevel in order to create an extremely sharp four-side spear point to pierce the skin with a minimum of resistance, prevent coring, and to lend to the rapid healing without producing any appreciable visible scar or puncture mark (Col 3, lines 7-9, 12-13, 31, 35-37).
Doyle in view of De Luca are silent regarding
wherein at least one smooth peripheral transition zone is formed between the proximal and distal bevels and an inner surface of the needle defining the lumen, between the proximal and distal bevels and an outer surface of the cannula, or both.  
Kinast teaches a needle (1) comprising a cannula (1) defining a lumen (Interior of 1) therein and a sharp tip (3), the sharp tip comprising a surface (18), 
wherein at least one smooth peripheral transition zone (19, 21) is formed between the surface and an inner surface of the needle defining the lumen (Fig. 2), between the surface and an outer surface of the cannula (Fig. 2), or both. 	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the needle of Doyle in view of De Luca to incorporate the teachings of Kinast to incorporate at least one smooth peripheral transition zone is formed between a surface of the point and an inner surface of the needle defining the lumen, between the surface of the point and an outer surface of the cannula, or both in order to ensure that, after the initial penetration, the pointed end will push the membrane material away rather than cutting the membrane material when the membrane is penetrated (Paragraph [0040], lines 6-9). The modification of Doyle in view of DeLuca further in view Kinast would teach at least one smooth peripheral transition zone is formed between the proximal and distal bevels and an inner surface of the needle defining the lumen, between the proximal and distal bevels and an outer surface of the cannula, or both (because Kinast teaches wherein at least one smooth peripheral transition zone is formed between a surface of the point and an inner surface of the needle defining the lumen, between the surface of the point and an outer surface of the cannula, or both, therefore an entire surface of the multi-beveled point of Doyle would include the proximal and distal bevels).
Regarding claim 22, Doyle in view of De Luca further in view of Kinast disclose the needle of Claim 21, wherein the back bevel and the distal bevel intersect to define a leading edge (17, 23, 24, 25, De Luca).  
Regarding claim 23, Doyle in view of De Luca further in view of Kinast disclose the needle of Claim 21, wherein the first and second rotational orientations are offset from one another by about 180° plus or minus a rotational offset (Figs. 8-11, De Luca).  
Regarding claim 24, Doyle in view of De Luca further in view of Kinast disclose the needle of Claim 23, wherein the rotational offset is non-zero (Figs. 8-11, De Luca), and a leading edge (17, 23, 24, 25, De Luca) at an intersection of the back bevel  (Figs. 8-11, De Luca) and the distal bevel is obliquely angled relative to a lengthwise axis of the needle (Figs. 8-11, De Luca).  
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Doyle et al. (US Patent 5,752,942 A) in view of De Luca (US Patent 3,308,822 A) further in view of Kinast et al. (US Publication 2006/0276759 A1) further in view of Arrigo (US Patent 3,788,119 A). 
Regarding claim 25, Doyle in view of De Luca further in view of Kinast disclose the needle of Claim 21, but are silent regarding wherein the sharp multi-bevel tip has an overall axial length and wherein the overall axial length is between 1.20 mm and 1.60 mm, inclusively.
 Arrigo teaches a needle (14, Arrigo) comprising a cannula (14, Arrigo) defining a lumen (Interior of 14, Arrigo) therein and a sharp multi-bevel tip (Figs. 4-5, Arrigo), the multi-bevel tip comprising at least one proximal bevel (Fig. 4, Arrigo) and at least one distal bevel (22, Arrigo); 	wherein the multi-bevel tip has an overall axial length (G, Arrigo), and wherein the overall axial length is between 1.20 mm and 1.60 mm, inclusively (Col 4, lines 40-41, Arrigo). 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the overall axial length of Doyle to be between 1.20 mm and 1.60 mm, inclusively since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the overall axial length of Doyle would not operate differently with the claimed length and since the device would function appropriately having the claimed length. Further, applicant places no criticality on the range claimed.
Allowable Subject Matter
Claims 13-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 13, the closest prior art of record is US Patent 6,517,523 B1 to Kaneko et al. in view of US Publication 2014/0296797 A1 to Iwase et al. In particular, Kaneko in view of Iwase disclose a needle provided with a cannula having a multi-beveled point, the multi-beveled point including a proximal bevel, a pair of intermediate bevels, and a pair of distal bevels. However, Kaneko in view of Iwase fail to teach, disclose or render obvious "wherein a respective rounded transverse transition zone is formed… between each of the distal bevels" in addition to other limitations.
Response to Arguments
Applicant's arguments filed 8/6/2021 have been fully considered but they are not persuasive. 
In response to applicant's arguments, on page 8, that Doyle does not teach “the proximal bevel and the pair of intermediate bevels having a pair of transverse edges therebetween”, the Examiner respectfully disagrees. Dictionary.com defines “transverse” as being “lying or extending across”. The proximal bevel/primary bevel 30 and the pair of intermediate bevels/middle bevels 32a, 32b have a pair of edges/transitions 31 lying or extending across therebetween, therefore teaching transverse edges.
In response to applicant's arguments, on page 9, that Doyle does not teach “the proximal bevel being formed at a first angle of inclination relative to the longitudinal axis, the pair of intermediate bevels being formed at a second angle of inclination relative to the longitudinal axis, and the pair of distal bevels being formed at a third angle of inclination”, the Examiner respectfully disagrees. Doyle teaches the proximal bevel/primary bevel 30 being formed at a first angle of inclination/angle 30Ω relative to the longitudinal axis, the pair of intermediate bevels/middle bevels 32a, 32b being formed at a second angle of inclination/angle 32Ω relative to the longitudinal axis, and the pair of distal bevels/tip bevels 34a, 34b being formed at a third angle of inclination 34Ω, see at least Col 3, line 66 - Col 4, line 67, therefore teaching the limitation the Applicant argued above.
In response to applicant's arguments, on pages 9-10, that Doyle does not teach the limitation of claim 7, which has been incorporated into claim 1, the Examiner respectfully disagrees. Doyle discloses in Col 4, lines 40-42 that both inclination angles 30Ω and 32Ω in a range of about 9 degrees (“°”) plus or minus 1°. Therefore, if the angles were 8° and 10°, the percentage difference between both angles would be at least 20%, thus teaching the limitation of claim 7, which has now been incorporated into claim 1.
In response to applicant's arguments, on page 10, paragraphs 2-3, that Doyle does not teach a “…pair of intermediate bevels and the pair of distal bevels having first and second smooth transition zones therebetween, and the pair of distal bevels having a third smooth transition zone therebetween...”, the Examiner respectfully disagrees. Doyle teaches the pair of intermediate bevels and the pair of distal bevels having first and second smooth transition zones/intercepts 38a, 38b therebetween, and the pair of distal bevels having a third smooth transition zone/Transition zone between 34a and 34b, essentially what 36 is pointing to in Fig. 2, therebetween. Applicant argues that there is no indication either of these transitions are continuous zones, however it is clearly obvious from Figs. 1-6 that the transitions are uninterrupted, therefore teaching continuous zones.
Applicant’s arguments, see page 12, paragraph 3, filed 8/6/2021, with respect to claims 13-16 have been fully considered and are persuasive.  The rejection has been withdrawn. 
In response to applicant's arguments, on page 13, that Doyle does not teach the limitations of claims 21-24, the Examiner respectfully disagrees. The reasons as to why Doyle in view of Kinast clearly teach the limitations of claims 21-24, especially independent claim 21, are noted above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039. The examiner can normally be reached Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG-VAN N TRINH/Examiner, Art Unit 3783      

/BRANDY S LEE/Primary Examiner, Art Unit 3783